NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



CARROLLWOOD CROSSINGS              )
PROPERTY OWNERS ASSOCIATION,       )
INC.,                              )
                                   )
            Petitioner,            )
                                   )
v.                                 )                   Case No. 2D18-3012
                                   )
R&R LANDSCAPING AND LAWNCARE, )
INC., and GRO-MAX, INC.,           )
                                   )
            Respondents.           )
___________________________________)

Opinion filed January 30, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Elizabeth G.
Rice, Judge.

Barbara J. Prasse and Roxanne Carnegie
of Barbara J. Prasse, P.A., Tampa, for
Petitioner.

Richard F. Meyers of The Meyers Firm,
P.A., Temple Terrace, for Respondent
R&R Landscaping and Lawncare.

No appearance for remaining Respondent.


PER CURIAM.

              Dismissed.
NORTHCUTT, SILBERMAN, and SLEET,, JJ., Concur.




                                   -2-